507 So.2d 1145 (1987)
Sharon G. NEWCOMB, Appellant,
v.
Stephen C. NEWCOMB, Appellee.
No. 87-728.
District Court of Appeal of Florida, Third District.
May 5, 1987.
Rehearing Denied June 23, 1987.
Richard F. Hayes and Judith H. Hayes, for appellant.
Susan R. Cohen, for appellee.
Before SCHWARTZ, C.J., and HENDRY and FERGUSON, JJ.
FERGUSON, Judge.
In 1986, the parties obtained a divorce in California where they were living at the time. The mother, who had primary custody of the parties' minor child, and the minor child subsequently moved to Florida. Five months later the father filed an action in California seeking a change of child custody. Six months after the move to Florida, while the father's action was pending, the mother brought an action in this state seeking, obviously, protection from the father's California action. We disagree with the trial court's determination that it was without jurisdiction to hear the mother's petition. Florida was the home state of the minor child when the custodial mother filed the Florida petition; therefore, Florida had jurisdiction to determine whether the California court, which also had jurisdiction, was exercising jurisdiction "substantially in conformity" with the Uniform Child Custody Jurisdiction Act. § 61.1314(1), Fla. Stat. (1985); Hickey v. Baxter, 461 So.2d 1364 *1146 (Fla. 1st DCA 1984); Greene v. Greene, 432 So.2d 62 (Fla. 3d DCA 1983); Hernandez v. Hernandez, 406 So.2d 513 (Fla. 3d DCA 1981); see also Al-Fassi v. Al-Fassi, 433 So.2d 664 (Fla. 3d DCA 1983), review denied, 446 So.2d 99 (Fla. 1984); Bonis v. Bonis, 420 So.2d 104 (Fla. 3d DCA 1982), review denied, 430 So.2d 450 (Fla. 1983).
Reversed and remanded.